Exhibit 10.1

PAYCOM SOFTWARE, INC.

EMPLOYEE STOCK PURCHASE PLAN

The Paycom Software, Inc. Employee Stock Purchase Plan (the “Plan”) was adopted
by the Board of Directors of Paycom Software, Inc., a Delaware corporation (the
“Company”), as of March 25, 2015 (the “Effective Date”), subject to approval by
the Company’s stockholders.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention, but not the
obligation, of the Company to have the Plan qualify as an “employee stock
purchase plan” under Section 423 of the Code. Accordingly, the provisions of the
Plan shall be construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code.

2. Definitions.

(a) “Account” shall mean the bookkeeping account maintained by the Company, or
by a record keeper on behalf of the Company, for a Participant pursuant to
Section 6 hereof.

(b) “Administrator” shall mean the Board or any committee designated by the
Board to administer the plan pursuant to Section 3.

(c) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of the event set forth in any one
of the following paragraphs, except as otherwise provided herein:

(i) a transaction or series of transactions in which any Person becomes, after
the Effective Date, the Beneficial Owner, directly or indirectly, of
(A) securities representing thirty percent (30%) or more of the combined voting
power of the Company’s then-outstanding securities or (B) Common Stock
representing thirty percent (30%) or more of the outstanding shares of Common
Stock of the Company, other than a transaction described in clause (ii) that
does not constitute a Change in Control thereunder;

(ii) any merger or consolidation, or series of related transactions, which
results in the voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into

 

1



--------------------------------------------------------------------------------

voting securities of the surviving or another entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving or other entity outstanding immediately after such merger or
consolidation;

(iii) the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);

(iv) during any consecutive twelve month period, individuals who, on the
Effective Date, constitute the board of directors (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the board of directors
or other governing body of the Company, its successor or survivor; provided,
that any individual becoming a director subsequent to the Effective Date but
prior to any Change in Control, whose nomination or election was approved or
recommended by a vote of the majority of the Incumbent Directors then on the
Board, shall be considered an Incumbent Director;

(v) the dissolution or liquidation of the Company; or

(vi) any transaction or series of related transactions that has the substantial
effect of any one or more of the foregoing.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Common Stock” means the common stock, par value $0.01 per share, which the
Company is currently authorized to issue or may in the future be authorized to
issue, or any securities into which or for which the common stock of the Company
may be converted or exchanged, as the case may be, pursuant to the terms of this
Plan.

(i) “Company” means Paycom Software, Inc., a Delaware corporation, and any
successor entity.

(j) “Compensation” shall mean a Participant’s regular earnings, overtime pay,
bonuses, commissions, incentive compensation, sick pay and vacation pay.
Compensation also includes any amounts contributed as salary reduction
contributions to a plan qualifying under Section 401(a) of the Code. Any other
form of remuneration is excluded from Compensation, including (but not limited
to) the following: prizes, awards, housing allowances, stock option exercises,
stock appreciation rights, restricted stock exercises, performance awards, auto
allowances, tuition reimbursement and other forms of imputed income.

(k) “Designated Agent” shall have the meaning set forth in Section 6 hereof.

(l) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.

(m) “Eligible Employee” shall mean any individual who is a common law employee
of the Company or any Designated Subsidiary, other than an employee who:

 

2



--------------------------------------------------------------------------------

(i) immediately after an Option is granted, owns stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or a Subsidiary, computed in accordance with Section 423(b)(3) of
the Code, (ii) is an Ineligible Foreign Employee, (iii) customarily works for
not more than five (5) months in any calendar year, or (iv) customarily works
twenty (20) hours or less per week. Notwithstanding the foregoing, the
Administrator may provide in an Offering Period that employees who are highly
compensated employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate by giving such employees written notice of
ineligibility prior to the commencement of such Offering Period.

(n) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

(o) “Exercise Date” shall mean, except with respect to the first Exercise Date,
the third Trading Day after March 15, May 15, August 15, and November 15 of each
calendar year. The first Exercise Date under the Plan shall be August 19, 2015.

(p) “Fair Market Value” means, as of a particular date, (a) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported; (b) if the
shares of Common Stock are not so listed, but are quoted on an automated
quotation system, the closing sales price per share of Common Stock reported on
the automated quotation system on that date, or, if there shall have been no
such sale so reported on that date, on the last preceding date on which such a
sale was so reported; (c) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.;
or (d) if none of the above is applicable, such amount as may be determined by
the Committee (acting on the advice of an Independent Third Party, should the
Committee elect in its sole discretion to utilize an Independent Third Party for
this purpose), in good faith, to be the fair market value per share of Common
Stock.

(q) “Independent Third Party” shall mean an individual or entity independent of
the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.

(r) “Ineligible Foreign Employee” shall mean an employee who is a citizen or
resident of a jurisdiction outside of the United States (without regard to
whether he or she is also a citizen of the United States or is a resident alien
(within the meaning of Section 7701(b)(1)(A) of the Code)) who is ineligible to
participate in the Plan because (i) the grant of an Option under the Plan to
such citizen or resident of the foreign jurisdiction is prohibited under the
laws of such jurisdiction, or (ii) compliance with the laws of the foreign
jurisdiction would cause the Plan to violate the requirements of Section 423 of
the Code.

 

3



--------------------------------------------------------------------------------

(s) “Notice of Withdrawal” shall mean the written notice of withdrawal filed by
a Participant with the Company pursuant to Section 10 hereof.

(t) “Offering Date” shall mean the first Trading Day of each Offering Period.

(u) “Offering Periods” shall mean the periods of approximately twenty-four
(24) months during which an Option granted pursuant to the Plan may be
exercised, commencing on the fourth Trading Day on or after May 15 and
November 15 of each year and terminating approximately twenty-four months later.
The first Offering Period under the Plan shall commence on May 18, 2015 and end
on May 22, 2017. The duration and timing of Offering Periods may be changed
pursuant to Section 5 of this Plan.

(v) “Option” shall mean the stock option to acquire shares of Common Stock
granted to a Participant pursuant to Section 8 hereof.

(w) “Participant” shall mean an Eligible Employee who has elected to participate
in the Plan and who has filed a valid and effective Subscription Agreement to
make payroll deduction contributions pursuant to Section 7 hereof.

(x) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(y) “Plan” shall mean this Paycom Software, Inc. Employee Stock Purchase Plan,
as amended from time to time.

(z) “Purchase Period” shall mean the period commencing on one Exercise Date and
ending with the next Exercise Date, except that the first Purchase Period of any
Offering Period shall commence on the Offering Date and end with the next
Exercise Date.

(aa) “Purchase Price” shall mean eighty-five percent (85%) of the Fair Market
Value of a share of Common Stock on the Exercise Date; provided however, that
the Purchase Price may be adjusted by the Administrator pursuant to Section 18.

(bb) “Subscription Agreement” shall mean the written agreement filed by an
Eligible Employee with the Company pursuant to Section 6 to participate in the
Plan.

(cc) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, and is designated
as a participating employer in the Plan by the Administrator.

(dd) “Trading Day” shall mean a day on which national stock exchanges and the
New York Stock Exchange are open for trading.

 

4



--------------------------------------------------------------------------------

3. Administration.

(a) General Administration. Subject to the terms of this Section 3, the Plan
shall be administered by the compensation committee of the Board or such
committee of the Board as is designated by the Board to administer the Plan (the
“Administrator”). As of the Effective Date, the Board designates the
Compensation Committee of the Board to administer the Plan. At any time there is
no Administrator to administer the Plan, any references in this Plan to the
Administrator shall be deemed to refer to the Board.

(b) Authority of the Administrator. The Administrator, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations, as necessary or appropriate for the administration of the Plan,
(iii) determine eligibility and adjudicate all disputed claims filed under the
Plan, and (iv) make such other determinations or certifications and take such
other action as it deems necessary or advisable in the administration of the
Plan, provided that it shall interpret, construe, and administer the Plan in
accordance with Section 423 of the Code and the regulations issued thereunder.
Any interpretation, finding, determination, decision or other action made or
taken by the Administrator shall be final, binding, and conclusive on all
interested parties. The Administrator’s discretion set forth herein shall not be
limited by any provision of the Plan, including any provision which by its terms
is applicable notwithstanding any other provision of the Plan to the contrary.
The Administrator may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

4. Eligibility. Subject to the requirements of Section 6, any Eligible Employee
on a given Offering Date shall be eligible to participate in the Plan for such
Offering Period. Notwithstanding any provisions of the Plan to the contrary, no
Eligible Employee shall be granted an Option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options under this Plan or any other plan or agreement with the
Company to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all “employee stock purchase plans” (within the meaning of
Section 423(b) of the Code) of the Company and its Subsidiaries accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) (or such other maximum
as may be prescribed from time to time by the Code) worth of stock (determined
at the Fair Market Value of the shares of Common Stock at the time such Option
is granted) for each calendar year in which such Option is outstanding at any
time, in accordance with the provisions of Section 423(b)(8) of the Code.

 

5



--------------------------------------------------------------------------------

5. Offering Periods. The Plan shall be implemented through consecutive,
overlapping Offering Periods with a new Offering Period commencing on the fourth
Trading Day on or after May 15 and November 15 of each year, or on such other
date as the Board shall determine, and continuing thereafter until terminated in
accordance with Section 18 hereof; provided, however, the first Offering Period
under the Plan shall be the Offering Period that commenced on May 18, 2015. The
Board shall have the power to change the duration and/or frequency of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.

6. Participation. An Eligible Employee may become a Participant in the Plan by
completing a Subscription Agreement, in the form attached hereto as Exhibit A,
and filing it with the Company’s payroll office or the transfer agent, stock
brokerage or other financial services firm designated or approved by the
Administrator from time to time (the “Designated Agent”) at least fourteen
(14) days prior to the applicable Offering Date. Subscription Agreements shall
contain the Eligible Employee’s authorization and consent to the Company’s
withholdings from his or her Compensation the amount of his or her contributions
as set forth in Section 7 below. A Subscription Agreement shall automatically
remain valid for successive Offering Periods until revoked or otherwise
terminated pursuant to a Notice of Withdrawal filed in accordance with
Section 10 hereof.

7. Participant Accounts; Payroll Deductions.

(a) The Company shall maintain on its books, or cause to be maintained by a
record keeper, an Account in the name of each Participant. At the time an
Eligible Employee files his or her Subscription Agreement, he or she shall make
an election for a whole percentage of his or her Compensation, not exceeding ten
percent (10%) of the Compensation that he or she receives on each pay day during
the Offering Period, to be deducted each payday during the Offering Period and
credited to his or her Account; provided, however, that should a payday occur on
an Exercise Date, a Participant shall have the payroll deductions made on such
day applied to his or her Account under the following Offering Period or
Purchase Period, as the case may be. Such payroll deductions shall be credited
to that Participant’s Account as soon as administratively practicable after the
payday the payroll deduction is taken.

(b) Payroll deductions for a Participant shall commence on the first payday
following the Offering Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 10 hereof.

(c) A Participant may not make any payments to his or her Account other than the
payroll deductions he or she elects under his or her Subscription Agreement. A
Participant’s Account shall be reduced by any amounts used to pay the Purchase
Price of shares of Common Stock acquired, or by any other amounts distributed
pursuant to the terms hereof.

(d) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll

 

6



--------------------------------------------------------------------------------

deductions during the Offering Period by completing or filing with the Company a
new Subscription Agreement authorizing a change in payroll deduction rate. The
Administrator may, in its discretion, limit the nature and/or number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following ten (10) business days
after the Company’s receipt of the new Subscription Agreement, unless the
Company elects, in its discretion, to process a given change in participation
more quickly.

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 4 hereof, a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions shall recommence at the rate provided in such
Participant’s Subscription Agreement at the beginning of the first Purchase
Period which is scheduled to end in the following calendar year, unless sooner
terminated by the Participant as provided in Section 10 hereof.

(f) No interest shall accrue on the payroll deductions held in a Participant’s
Account.

8. Grant of Option. On the Offering Date of each Offering Period, each
Participant in such Offering Period shall be granted an Option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) the number of whole shares of Common Stock determined by dividing such
Eligible Employee’s payroll deductions accumulated prior to such Exercise Date
and retained in the Participant’s Account as of the Exercise Date by the
applicable Purchase Price; and provided that such purchase shall be subject to
the limitations set forth in Sections 4 and 12 hereof. The Eligible Employee may
accept the grant of such Option by turning in a completed Subscription Agreement
to the Company on or prior to an Offering Date. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of the Common Stock an Eligible Employee may purchase
during each Purchase Period of such Offering Period. Exercise of the Option
shall occur as provided in Section 9 hereof, unless the Participant has filed a
Notice of Withdrawal in accordance with Section 10 hereof. Each Option shall
expire on the last day of its Offering Period.

9. Exercise of Option.

(a) Unless a Participant files a Notice of Withdrawal as provided in Section 10
hereof, his or her Option for the purchase of shares shall be exercised
automatically on the Exercise Date(s) of an Offering Period, and the maximum
number of whole shares of Common Stock subject to the Option shall be purchased
for such Participant at the applicable Purchase Price with the accumulated
payroll deductions in his or her Account. No fractional shares of Common Stock
shall be sold or issued pursuant to the Plan; any payroll deductions accumulated
in a Participant’s Account which are not sufficient to purchase a whole share
shall be retained in the Account for the subsequent Purchase Period or Offering
Period, as applicable, subject to earlier withdrawal by the Participant as
provided in Section 10 hereof. During a Participant’s lifetime, a Participant’s
Option to purchase shares of Common Stock hereunder is exercisable only by him
or her.

 

7



--------------------------------------------------------------------------------

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which Options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may, in its sole discretion (x) provide that the Company shall
make a pro-rata allocation of the shares of Common Stock available for purchase
on such Offering Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising Options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or
(y) provide that the Company shall make a pro-rata allocation of the shares
available for purchase on such Offering Date or Exercise Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all Participants exercising Options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 19 hereof. The Company may make
pro-rata allocation of the shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Offering Date.

(c) As soon as reasonably practicable after each Exercise Date on which a
purchase of Common Stock occurs, the Company shall electronically register the
shares of Common Stock purchased upon exercise of his or her Option in the name
of such Participant. No stock certificate or certificates shall be issued with
respect to shares of Common Stock purchased upon exercise of an Option unless
(i) the Participant requests delivery of the certificate or certificates by
submitting a written request to the Administrator requesting delivery of the
certificates, or (ii) the Administrator elects to issue a certificate or
certificates to the Participant.

(d) At the time the Option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of, the
Participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
Option or the disposition of the shares of Common Stock. At any time, the
Company may, but shall not be obligated to, withhold from the Participant’s
Compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Participant.

10. Withdrawal. Subject to applicable securities law restrictions and the
Company’s policies (e.g., the Company’s insider trading policy), a Participant
may withdraw all but not less than all the payroll deductions credited to his or
her Account and not yet used to exercise his or her Option under the Plan at
least five (5) days prior to the Exercise Date by giving a written Notice of
Withdrawal to the Company or the Designated Agent in the form of Exhibit B to
this Plan. All of the Participant’s payroll deductions credited to his or her
Account shall be paid to such Participant as soon as practicable after receipt
of the Notice of Withdrawal and such Participant’s Option for the Offering
Period shall be automatically terminated, and no further payroll deductions for
the purchase of shares shall be made for such Offering Period. If a

 

8



--------------------------------------------------------------------------------

Participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Company a new Subscription Agreement. A Participant’s withdrawal
from an Offering Period shall not have any effect upon his or her eligibility to
participate in any similar plan which may hereafter be adopted by the Company or
in succeeding Offering Periods which commence after the termination of the
Offering Period from which the Participant withdraws.

11. Termination of Employment. Termination of a Participant’s employment for any
reason, including retirement, death or the failure of a Participant to remain an
Eligible Employee of the Company or of a Designated Subsidiary, immediately
terminates his or her participation in this Plan. In such event, the payroll
deductions credited to the Participant’s Account during the Offering Period but
not yet used to purchase shares under the Plan will be returned without interest
to him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 13 hereof. For purposes of this Section 11, an
employee will not be deemed to have terminated employment or failed to remain in
the continuous employ of the Company or of a Designated Subsidiary in the case
of sick leave, military leave, or any other leave of absence approved by the
Board; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

12. Shares Reserved; Maximum Shares Subject to Option.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 17 hereof, the maximum number of shares of the Common Stock
which may be acquired pursuant to Options under the Plan shall be two million
(2,000,000) shares of Common Stock. Either shares issued heretofore or hereafter
may be made subject to Options under the Plan. The shares of Common Stock that
may be acquired pursuant to Options under the Plan shall be shares purchased by
the Designated Agent on the open market; provided, however, that no more than
the total number of shares of Common Stock as set forth above (as adjusted
pursuant to Section 17 hereof), shall be acquired pursuant to Options under the
Plan. If, for any reason, any Option under the Plan terminates in whole or in
part, shares subject to such terminated Option may be again available pursuant
to an Option under the Plan.

(b) Notwithstanding anything herein or in a Subscription Agreement to the
contrary, the maximum number of shares of Common Stock that may be acquired by a
Participant pursuant to an Option for each Offering Period is two thousand
(2,000) shares of Common Stock.

(c) Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant shall only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to such shares.

(d) Shares to be delivered to a Participant under the Plan shall be registered
in the name of the Participant or in the name of the Participant and his or her
spouse.

 

9



--------------------------------------------------------------------------------

13. Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares of Common Stock and cash, if any, from the Participant’s
Account under the Plan in the event of such Participant’s death subsequent to an
Exercise Date on which the Option is exercised but prior to delivery to such
Participant of such shares of Common Stock and cash. In addition, a Participant
may file a written designation of a beneficiary who is to receive any cash from
the Participant’s Account under the Plan in the event of such Participant’s
death prior to exercise of the Option. For purposes of Section 423 and 421 of
the Code, any shares (and, if applicable, cash in lieu of fractional shares)
delivered to the Participant’s beneficiary shall be deemed to be transferred
immediately to the Participant on the Participant’s death, and immediately
thereafter, deemed to have been transferred by the Participant to the
Participant’s beneficiary. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective. All beneficiary designations shall being such form
and manner as the Administrator may designate from time to time.

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall deliver such shares and/or
cash to the Participant’s surviving spouse, if any, or, if the Participant has
no surviving spouse, the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may deliver such
shares of Common Stock and/or cash to any one or more dependents or relatives of
the Participant, or if dependent or relative is known to the Company, then to
such other person as the Company may designate.

14. Transferability. Neither payroll deductions credited to a Participant’s
Account nor any rights with regard to the exercise of an Option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 13 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

15. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares are
issued, Participants shall only have the rights of an unsecured creditor.

16. Reports. Individual Accounts shall be maintained for each Participant in the
Plan. Statements of account shall be given to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

10



--------------------------------------------------------------------------------

17. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, or
Change in Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the maximum number of shares of Common Stock which
shall be made available for sale under the Plan, the maximum number of shares of
Common Stock each Participant may purchase pursuant to each Option, as well as
the price per share and the number of shares of Common Stock covered by each
Option under the Plan which has not yet been exercised shall be proportionately
adjusted in the event of any recapitalization, stock split, reverse stock split,
rights offering, reorganization, merger, consolidation, split-up, spin-off,
split-off, combination, subdivision, repurchase, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event affects the fair value of an Option. Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive, and shall be made in accordance
with the rules of any securities exchange, stock market, or stock quotation
system to which the Company is subject. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option. Notwithstanding the foregoing, no such
adjustment shall be made or authorized to the extent that such adjustment would
cause the Plan or any Option to violate Section 423 of the Code.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

(c) Change in Control. In the event of a Change in Control, each outstanding
Option shall be assumed or an equivalent option substituted by the successor
corporation or a parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
any Purchase Periods then in progress shall be shortened by setting a New
Exercise Date and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed Change in Control. The Administrator shall notify each Participant in
writing, at least ten (10) days prior to the New Exercise Date, that the
Exercise Date for the Participant’s Option has been changed to the New Exercise
Date and that the Participant’s Option shall be exercised automatically on the
New Exercise Date, unless prior to such date the Participant has withdrawn from
the Offering Period as provided in Section 10 hereof.

 

11



--------------------------------------------------------------------------------

18. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
Options previously granted, provided that an Offering Period may be terminated
by the Administrator on any Exercise Date if the Administrator determines that
the termination of the Offering Period or the Plan is in the best interests of
the Company and its stockholders. Except as provided in Section 17 and this
Section 18, no amendment may make any change in any Option previously granted
which adversely affects the rights of any Participant, unless their consent is
obtained. In addition, to the extent the Administrator considers it necessary to
comply with Rule 16b-3 under the Exchange Act, Section 423 of the Code, or any
other applicable law, regulation or stock exchange rule, the Company shall
obtain stockholder approval of any amendment in such a manner and to such a
degree as required.

(b) Without stockholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods in accordance with Section 5,
limit the frequency and/or number of changes in the amount withheld during an
Offering Period, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:

(i) increasing the Purchase Price for any Offering Period, including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period by establishing a new Exercise Date,
including an Offering Period underway at the time of the Board action; and

(iii) allocating shares of Common Stock.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participants.

19. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

12



--------------------------------------------------------------------------------

20. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an Option unless the exercise of such Option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned applicable provisions of law.

21. Disqualifying Disposition. If a share of Common Stock acquired pursuant to
this Plan is disposed of by a Participant prior to the expiration of two
(2) years from the Offering Date relating to such share or one (1) year from the
transfer of such share to the Participant (a “Disqualifying Disposition”), then
such Participant shall notify the Company in writing of the date and terms of
such disposition. A Disqualifying Disposition by a Participant shall not affect
the status of any other Option granted under the Plan.

22. Term of Plan. The Plan become effective on the Effective Date and shall
continue in effect until terminated under Section 18 hereof.

23. Employees’ Rights. Nothing in this Plan (or in any agreement related to this
Plan) shall confer upon any Eligible Employee or Participant any right to
continue in the service or employ of the Company or any Subsidiary or constitute
any contract or agreement of service or employment, or interfere in any way with
the right of the Company to reduce such person’s compensation or other benefits
or to terminate the services or employment of such Eligible Employee or
Participant, with or without cause, but nothing contained in this Plan or any
document related hereto shall affect any other contractual right of any Eligible
Employee or Participant. Nothing in this Plan shall be deemed to create any
fiduciary relationship between the Company and any Participant.

24. Additional Restrictions of Rule 16b-3. The terms and conditions of Options
granted hereunder to, and the purchase of shares of Common Stock by, persons
subject to Section 16 of the Exchange Act shall comply with the applicable
provisions of Rule 16b-3. This Plan shall be deemed to contain, and such Options
shall contain, and the shares of Common Stock issued upon exercise thereof shall
be subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

25. Applicable Law. This Plan shall be construed according to the laws of the
State of Delaware, without giving effect to principles of conflict of laws. The
Participant’s sole remedy for any claim, liability or obligation of any nature,
arising out of or relating to this Plan or an alleged breach of this Plan
(collectively, “Claims”) shall be against the Company, and no Participant shall
have any claim or right of any nature against any Affiliate or any owner or

 

13



--------------------------------------------------------------------------------

existing or former director, officer or employee of the Company or any
Affiliate. The individuals and entities described above in this Section 25
(other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 25. If any provision shall be
held by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions of this Plan shall continue to be fully effective.

26. Indemnification of Administrator. No member of the Administrator, nor any
officer or employee of the Company acting on behalf of the Administrator, shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the Plan, and all members of the
Administrator, and each and any officer or employee of the Company acting on the
Administrator’s behalf shall be indemnified and protected by the Company in
respect of any such action, determination or interpretation to the fullest
extent provided by law. Except to the extent required by any unwaiveable
requirement under applicable law, no member of the Administrator (and no
Affiliate of the Company) shall have any duties or liabilities, including
without limitation any fiduciary duties, to any Participant (or any Person
claiming by and through any Participant) as a result of this Plan, any Option or
any Claim arising hereunder.

27. No Trust or Plan Funding. The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company with respect to this Plan. Neither the Plan nor any Option shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and any Participant. No Participant,
beneficiary, or other person shall have any interest in any particular assets of
the Company (or any of its Affiliates) by reason of the right to exercise an
Option under the Plan.

28. Compliance with Laws and Stock Exchange Regulations. The obligation of the
Company to sell and deliver shares Common Stock under the Plan is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale or delivery of such Common
Stock. The Company may, without liability to the Participants, defer or cancel
delivery of shares or take other action it deems appropriate in cases where
applicable laws, regulations or stock exchange rules impose constraints on the
normal Plan operations or delivery of shares.

* * * * * * * *

 

14